Name: Regulation (EEC) No 742/70 of the Commission of 23 April 1970 fixing the maximum tolerance for quantity losses resulting from the storage of paddy rice by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 198 Official Journal of the European Communities No L 90/28 Official Journal of the European Communities 24.4.70 REGULATION (EEC) No 742/70 OF THE COMMISSION of 23 April 1970 fixing the maximum tolerance for quantity losses resulting from the storage of paddy rice by intervention agencies THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty European Economic Community ; establishing the paddy rice having the characteristics of the standard quality ; whereas that maximum should therefore be specified as precisely as possible and be the same throughout the Community ; Whereas the simplest way to express the maximum tolerance which is to be fixed is as a percentage; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals : HAS ADOPTED THIS REGULATION: Having regard to Council ' Regulation (EEC) No 787/691 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in cereals and in rice, and in particular Article 4 (2) (c) thereof; Whereas Regulation (EEC) No 787/69 provides that, above a maximum tolerance which is to be fixed, the value of quantity losses is borne by intervention agencies ; whereas quantity losses relate to both the quantities taken over in the relevant marketing year and. quantities in stock , at the beginning of that marketing year ; Whereas, although account must be taken of the different climatic conditions in the various regions of the Community, the maximum tolerance must be calculated on the basis of the normal storage of Sole Article The maximum tolerance referred to in Article 4 (2) ( c) of Regulation (EEC) No 787/69 is hereby fixed, for paddy rice, at four parts per thousand of the sum total of quantities taken over in the relevant marketing year and quantities in store at the beginning of that marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1970 . For the Commission The President Jean .REY 1 OJ No L 105 , 2.5.1969, p . 4.